Title: From Thomas Jefferson to Littleton Dennis Teackle, 14 February 1823
From: Jefferson, Thomas
To: Teackle, Littleton Dennis


Sir
Monticello
Feb. 14 23.
I have duly recieved your favor of the 4th inclosing the draught of a Bill providing for the public instrn of the youth of the state of Maryland, with a request from the commee on that subject that I would give them my views of the system proposed and suggest any amendments which might occur to me. I am very sensible of the honor done me by the committee by this reference, and wish it were in my power to be useful to them on an occasion of so much importance. but could I suggest any thing worthy of their notice I should not be able to commit it to writing. the use of my hand being so much impaired as to disable me from writing but what is very brief. I have however considered the bill with care, and must say that I see little to alter for the better in it. the details of the system are doubtless adapted to the organisation of the state authoritites of which yourselves are better judges than any one not of the state could be. were I to indulge a single doubt on it’s provisions it would be whether it does not employ too many agents. experience has not proved I think the advantage of multitude in executive details. the responsibility heavily felt on the shoulders of one, or a few, is insensible when divided among many. yourselves can best judge whether one trustee annually chosen would not be better than three? whether the Commrs are not too numerous, and whether the functions of the Inspectors might not be divided between the Commrs & trustees. the subdivision of counties into districts, called townships to the North and wards here is one of the wisest devices and Smest  basis of a republican government which has ever occurred to the wit of man. altho’  proposed here for schools only, your govmt will soon find to how many good purposes these little elementary republics may be used in future. but age, debility of body necessarily sympathised by the mind warn me that I am past service & ought no longer to meddle in things which belong to younger & more vigorous counsellers and to the warmest wishes for your success to add only the assurances of my high respect and considern